Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 1 of 18 PagelD# 9269

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JACOB PFALLER, Administrator
of the Estate of
Danny Harold Pfaller
Plaintiff,
Vv. Civil Action No. 3:19cv728

HAROLD CLARKE,
et al.,

Defendants.
MEMORANDUM OPINION

This matter is before the Court on DEFENDANTS ARMOR
CORRECTIONAL HEALTH SERVICES, INC., AND JALAL TASLIMI, M.D.’S
MOTION FOR SUMMARY JUDGMENT (ECF No. 100) (the “MOTION”). For the
reasons set forth in the Court’s March 22, 2021 ORDER (ECF No.
209), the MOTION was denied as to Count III and Count VII. For the
reasons set forth below, the Court’s March 25, 2021 ORDER (ECF No.
211) granted the MOTION as to Count I and Count VIII.

BACKGROUND

I. Procedural Background

This case arises from the death of Danny Harold Pfaller
(“Pfaller”) of liver cancer while in the custody of the Virginia
Department of Corrections. Plaintiff Jacob Pfaller, the
Administrator of Danny Pfaller’s' estate, alleges federal

constitutional claims and state law tort claims against various
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 2 of 18 PagelD# 9270

defendants in their individual capacities, including Dr. Jalal
Taslimi and Armor Correctional Health Services, Inc. As to
Plaintiff’s federal constitutional claims against Taslimi and
Armor, Plaintiff alleges that Taslimi violated Pfaller’s Eighth
Amendment rights by failing to treat Pfaller with “pain medications
such as a Fentanyl patch” in the last nine days of his life (Count
I). Compl. @ 173, ECF No. 1. Similarly, Plaintiff alleges that
Armor violated Pfaller’s Eighth Amendment rights through a custom
or policy of “denying palliative care to patients with terminal
cancer” (Count VIII). Id. 7 215. As to Plaintiff's state law claims
against Taslimi and Armor, Plaintiff alleges that Taslimi engaged
in medical malpractice by providing only “non-palliative care
medications” (Count III) and that Armor is thus also liable under
the doctrine of respondeat superior (Count VII). Id. 914 194, 211.

Taslimi and Armor moved for summary judgment. ECF No. 100.
The sole basis of the MOTION as to the state law claims (Counts
TII and VII) was that the testimony of Plaintiff’s experts Dr.
Paul J. Gaglio and Dr. Travis Schamber should be excluded and
without that testimony Plaintiff could not prove his state law
claims. Defs.’ Mem. Supp. 16-17, ECF No. 105. The Court denied
Taslimi and Armor’s motion in limine to exclude their testimony,
Order, ECF No. 170; thus, the MOTION was denied as to Counts III
and VII, ECF No. 209. On March 24, 2021, the Court heard argument

on the MOTION as to the federal claims against Taslimi and Armor
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 3 of 18 PagelD# 9271

(Counts I and VIII) and issued an order granting summary judgment,
with this opinion to follow. ECF No. 211.
II. Undisputed Facts

On September 25, 2018, Pfaller, a sixty-four-year-old male
with Hepatitis C and recently diagnosed Stage IVb liver cancer was
transferred from Green Rock Correctional Center to Deep Meadow
Infirmary for palliative care. Taslimi Decl. f 3, ECF No. 105-1.?
At Deep Meadow, medical services were provided by Armor employees,
see Answer 7 26, ECF No. 29, including Taslimi, who is a primary
care physician and Deep Meadow’s Medical Director, Taslimi Dep.
13:16-17, ECF No. 105-4. When Pfaller was transferred to Deep
Meadow, Taslimi became Pfaller’s physician. Id. 18:20-23.

The day Pfaller arrived, Taslimi examined him. ECF No. 105-1
q 4. Taslimi noted that Pfaller had hepatocellular carcinoma, Stage
IVb, with life expectancy of less than three months, and discussed
Pfaller’s prognosis with him. Id. Pfaller refused treatment,
executed a DNR, and requested comfort care. Id.; Taslimi Decl. Ex.
A, at 15, ECF No. 105-3. Taslimi prescribed Pfaller multiple
medications, including the pain medication Mobic to be taken twice

daily as needed,? and ordered blood work. ECF No. 105-1 71 5.

 

1 The secondary citations set forth in Taslimi’s declaration are
omitted.

2 Plaintiff contends that Taslimi “merely continued” Pfaller’s
existing Mobic prescription. Pl.’s Resp. Opp’n @@ 5, ECF No. 127.
Plaintiff fails to demonstrate how this distinction is material.
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 4 of 18 PagelD# 9272

At approximately 6:00 p.m. on September 25 and 11:30 a.m. on
September 26, Pfaller received a dose of Mobic. Id. 2 6-7. On
September 27, Taslimi saw Pfaller and “discussed his condition and
prognosis as well as his appointment scheduled for October 4, 2018,
at VCU Medical Center for a consult with a medical oncologist to
further discuss his diagnosis and treatment options.” Id. @ 8.
Taslimi also prescribed Pfaller Norco, a narcotic pain medication,
to be given as needed up to three times a day. Id. The same day,
Pfaller saw a psychiatrist at Deep Meadow and “refused treatment
for his mental health issues and reported that he did not want any
more pills.” Id. @ 9. At approximately 10 p.m. Pfaller requested
and received a dose of Norco. Id. @ 10.

On September 28, Pfaller requested and received a dose of
Norco at approximately 7 a.m. Id. @ 11. He again saw Taslimi to
discuss his diagnosis and his upcoming oncology appointment. Id.
§ 12. Pfaller refused to go to the appointment, notwithstanding
Taslimi’s encouragement that he do so, and Pfaller indicated “that
he was refusing additional treatment such as chemotherapy and
radiation and just wanted to die peacefully,” signing a Refusal to
Consent to Medical Treatment to this effect. Id.; ECF No. 105-4 at
43:18-44:3. At approximately 3:30 p.m. Pfaller requested and
received a dose of Norco. ECF No. 105-1 { 13. At approximately 10
p.m. Taslimi “was notified of the results of Mr. Pfaller’s lab

work, which showed a critical result related to his kidney
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 5 of 18 PagelD# 9273

function.” Id. § 14. Taslimi discussed these results with Pfaller.
Id. Pfaller “agreed to be transferred to VCU Medical Center for an
evaluation of his critical lab results and possible kidney
shutdown.” Id.

On September 29, at approximately 4:40 a.m., Pfaller returned
to Deep Meadow after refusing inpatient admission at VCU Medical
Center. Id. 9 15. Pfaller was alert and oriented, denied any pain
or discomfort, and refused his vital signs check. Id. At 8:00 p.m.,
Pfaller denied any pain. Id. @ 16. On September 30, Pfaller
similarly was alert and oriented, had no complaints of pain,
refused his vital signs check, and refused one of his prescribed
medications. Id. @ 17.3

On October 1, at approximately 6:00 a.m., Pfaller received a
dose of Mobic. Id. @ 18. “At 10:00 a.m., Mr. Pfaller refused
supplemental oxygen.” Id. “He was educated and encourage[d] to
keep the oxygen on at all times, but he still refused.” Id. At
approximately 4:30 p.m., “Pfaller refused to eat his dinner but

drank some water.” Id. @ 19. At 5:00 p.m., he refused his

 

3 Plaintiff asserts that there is “other evidence reflecting Danny
Pfaller was complaining of and in pain not reflected in this
medical note.” ECF No. 127 9 17 (citing Schamber Dep. 22:13-25,
ECF No. 127-4). The cited testimony does not support this
assertion. And when asked at the hearing on the MOTION whether
there was any other part of the record demonstrating that Pfaller
was complaining of pain, Plaintiff's counsel replied that there
was not.
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 6 of 18 PagelD# 9274

medication. Id. At 11:00 p.m., he “refused his vital signs check
and assessment by the nursing staff.” Id. @ 20.

On October 2, at approximately 8:00 a.m., Pfaller again
refused his vital signs check and assessment. Id. @ 21. Taslimi
saw Pfaller at 9:00 a.m. Id. 9 22. Taslimi noted that Pfaller “was
able to communicate with him, insisted that he did not want any
treatment, and stated again th[at] he just wanted to die
peacefully.” Id. Pfaller did not complain of pain or shortness of
breath. Id. At 11:00 a.m., Pfaller refused his medication. Id. 97
23. At 3:00 p.m., Pfaller became agitated and was given 1 mg of
Ativan. Id. At 5:00 p.m., Pfaller again refused his medications.
Id.

On October 3, Taslimi was neither working at Deep Meadow nor
on call. Id. 7 24. Nevertheless, staff called him about Pfaller’s
condition. Id. At 11:00 a.m., Taslimi ordered Ativan for Pfaller.
Id. At approximately the same time, the on-call physician, Dr.
Ronald Toney, ordered a Fentanyl patch for Pfaller, which he
received at 2:30 p.m. Id. @ 25; Toney Decl. 9 3, ECF No. 105-5.
“Pfaller’s condition continued to deteriorate, and he passed away
at 9:58 [p.m.].” ECF No. 105-1 7 26.

III. Legal Standards
a. Summary Judgment Standard
A district court should grant a party’s motion for summary

judgment where the moving party demonstrates that there are no
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 7 of 18 PagelD# 9275

genuine issues of material fact, and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is
“genuine” if a reasonable jury could return a verdict for the non-

moving party. Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

 

562, 568 (4th Cir. 2015). A fact is “material” if, based on the
governing law, it could affect the outcome of the suit. Id. “[A]
complete failure of proof concerning an essential element of the
nonmoving party’s case renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 

To successfully oppose a motion for summary judgment, the
nonmoving party must show that there are specific facts that create

a genuine issue for trial. See Anderson v. Liberty Lobby, Inc.,

 

477 U.S. 242, 250 (1986). And, “*[({c]Jonclusory or speculative
allegations do not suffice’ to oppose a properly supported motion

for summary judgment, ‘nor does a mere scintilla of evidence.

Matherly v. Andrews, 859 F.3d 264, 280 (4th Cir. 2017) (quoting

 

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

 

2002)). Consequently, summary judgment is appropriate where “the
record taken as a whole could not lead a rational trier of fact to

find for the non-moving party.” United States v. Lee, 943 F.2d

 

366, 368 (4th Cir. 1991).
When evaluating a motion for summary judgment, the district
court must view the evidence in the light most favorable to the

non-moving party. Jacobs, 780 F.3d at 568. That includes drawing
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 8 of 18 PagelD# 9276

all reasonable inferences in favor of the non-moving party.

Ballinger v. N.C. Agric. Extension Serv., 815 F.2d 1001, 1004 (4th

 

Cir. 1987). The court must also refrain from weighing the evidence
or making credibility determinations. Jacobs, 780 F.3d at 569.
“Summary judgment cannot be granted merely because the court
believes that the movant will prevail if the action is tried on
the merits.” Jacobs, 780 F.3d at 568 (quoting 10A Charles Alan

Wright & Arthur R. Miller et al., Federal Practice and Procedure

 

§ 2728 (3d ed. 1998)).
b. Eighth Amendment Standard

The Eighth Amendment prohibits the infliction of “cruel and
unusual punishments.” U.S. Const. amend. VIII. This prohibition
“encompasses ‘the treatment a prisoner receives in prison and the
conditions under which he is confined.’” Scinto v. Stansberry, 841
F.3d 219, 225 (4th Cir. 2016) (quoting Helling v. McKinney, 509
U.S. 25, 31 (1993)). The Fourth Circuit explained in Scinto v.

Stansberry, 841 F.3d 219 (4th Cir. 2016):

In particular, the Eighth Amendment imposes a
duty on prison officials to “provide humane
conditions of confinement . . . [and] ensure
that inmates receive adequate food, clothing,
shelter, and medical care.” To that end, a
prison official’s “deliberate indifference to
serious medical needs of prisoners constitutes
the unnecessary and wanton infliction of pain
proscribed by the Eighth Amendment.” Prisoners
alleging that they have been subjected to
unconstitutional conditions of confinement
must satisfy the Supreme Court’s two-pronged
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 9 of 18 PagelD# 9277

test set forth in Farmer v. Brennan, 511 U.S.
825 (1994).

 

Id. at 225 (citations omitted) (alterations in original) (quoting

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Estelle v. Gamble,

 

 

429 U.S. 97, 104 (1976)).

The first prong of the Farmer test is the objective prong.
Id. It requires a plaintiff to prove that the alleged deprivation
was sufficiently serious, i.e., “the deprivation must be
‘extreme’ - meaning that it poses ‘a serious or significant
physical or emotional injury resulting from the challenged
conditions,’ or ‘a substantial risk of such serious harm resulting
from . . . exposure to the challenged conditions.’” Id. (quoting

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). In a

 

case involving medical care, “the Farmer test requires plaintiffs
to demonstrate officials’ deliberate indifference to a ‘serious’
medical need that has either ‘been diagnosed by a physician as
mandating treatment or .. . is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.’”
Id. (quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).
The second prong of the Farmer test is the subjective prong.
It requires a plaintiff to show that a prison official acted with
deliberate indifference. Id. “To prove deliberate indifference,

plaintiffs must show that ‘the official kn[ew] of and disregard[{ed]

an excessive risk to inmate health or safety.’” Id. (quoting
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 10 of 18 PagelD# 9278

Farmer, 511 U.S. at 837). This involves “two slightly different

aspects of an official’s state of mind”: (1) “actual knowledge of

 

the risk of harm to the inmate” and (2) recognition “‘that his

 

actions were insufficient’ to mitigate the risk of harm to the
inmate arising from his medical needs.” Iko, 535 F.3d at 241

(quoting Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

 

Cir. 2001); Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303

 

(4th Cir. 2004)); see also Scinto, 841 F.3d at 226. Ultimately,
deliberate indifference is akin to criminal recklessness: “‘more
than mere negligence,’ but ‘less than acts or omissions [done] for
the very purpose of causing harm or with knowledge that harm will
result.’” Scinto, 841 F.3d at 224 (quoting Farmer, 511 U.S. at
835) (alteration in original). Mere disagreement between an inmate
and a physician “over the inmate’s proper medical care” is not

deliberate indifference. Id. at 225 (quoting Wright v. Collins,

 

766 F.2d 841, 849 (4th Cir. 1985)).
ec. Monell Standard

In Monell v. Department of Social Services and its progeny,

 

the Supreme Court developed “principles of § 1983 municipal
liability”; the Fourth Circuit has extended those principles to

private corporations. Austin v. Paramount Parks, Inc., 195 F.3d

 

715, 727-28 (4th Cir. 1999). Like municipalities, private
corporations are “not liable under § 1983 for torts committed by

[employees] when such liability is predicated solely upon a theory

10
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 11 of 18 PagelD# 9279

of respondeat superior.” Id. at 728. “Rather, a private corporation
is liable under § 1983 only when an official policy or custom of
the corporation causes the alleged deprivation of federal rights.”
Id. Such a policy or custom can come about in four ways:

(1) through an express policy, such as a

written ordinance or regulation; (2) through
the decisions of a person with final

policymaking authority; (3) through an
omission, such as a failure to properly train
officers, that “manifest[s] deliberate

indifference to the rights of citizens”; or

(4) through a practice that is so “persistent

and widespread” as to constitute a “custom or

usage with the force of law.”
Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter
v. Morris, 164 F.3d 215, 217 (4th Cir. 1999)) (alteration in
original).

DISCUSSION

I. Whether Taslimi violated Pfaller’s Eighth Amendment rights
through deliberate indifference

Taslimi argues that he is entitled to summary judgment on
Count I because Plaintiff has not demonstrated that he was
deliberately indifferent to Pfaller’s serious medical needs.
Taslimi does not contest that Pfaller’s terminal liver cancer
diagnosis satisfies the objective prong of the test. Taslimi does
argue, however, that Plaintiff cannot prove that Taslimi’s actions
satisfy the subjective prong of the Farmer test - that Taslimi was
deliberately indifferent to treating the pain caused by Pfaller’s

terminal liver cancer.

11
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 12 of 18 PagelD# 9280

The parties agree that, while Pfaller was in Taslimi’s care,
Pfaller wanted only palliative care - not treatment for his liver
cancer. However, the parties disagree about what palliative care
entails. Plaintiff asserts, citing the deposition testimony of his
standard-of-care expert Dr. Travis Schamber, that palliative care
entails the provision of basal pain medication. ECF No. 127 at 20
(citing Schamber Dep. 191:18-20, 196:14-18, ECF No. 127-5).
Therefore, the failure to provide Pfaller basal pain medication,
Plaintiff argues, evinces deliberate indifference. Taslimi
counters, citing the deposition testimony of his expert Dr. Alfred
Joshua, that, under the circumstances of this case, providing
Pfaller basal pain medication was not appropriate. ECF No. 105 @
40 (citing Joshua Dep. 61-62, ECF No. 105-6).

However, the circumstances of Taslimi’s alleged deviation
from that standard of care do not evince deliberate indifference.

See Jackson v. Lightsey, 775 F.3d 170, 178-79 (4th Cir. 2014)

 

(citing Iko, 535 F.3d at 241) (holding that a deviation from the
standard of care does not, standing alone, clear the “high bar”
for deliberate indifference). Deliberate indifference requires
recklessness - knowing disregard of an excessive risk - not mere
negligence. See Scinto, 841 F.3d at 225. Thus, a deviation from
the standard of care that did not knowingly expose Pfaller to an
excessive risk of untreated pain does not evince deliberate

indifference.

12
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 13 of 18 PagelD# 9281

Here, the record is devoid of evidence to suggest that Taslimi
knew of a substantial risk that Pfaller was in untreated pain. The
record reflects that, on September 25, the day Pfaller arrived at
Deep Meadow, Taslimi prescribed Pfaller Mobic, a pain medication,
to be taken twice daily as needed, and that two days later Taslimi
prescribed Pfaller Norco, a narcotic pain medication, to be taken
three times daily as needed. ECF No. 105-1 991 5, 8. The record
reflects that Pfaller requested and received Mobic on three
occasions, id. If 6-7, 18, and that he requested and received Norco
on three occasions, id. @ 10-11, 13. The record also reflects
multiple instances where Pfaller either denied that he was in pain
or did not complain of pain when he saw medical personnel. Id.
{@ 15-17, 22. The record does not reflect that Pfaller complained
that the pain medication he received was not strong enough or that
Pfaller ever complained of pain without being offered pain
medication.

Plaintiff asserts that the record nevertheless reflects that
Pfaller was in pain. Plaintiff relies on the testimony of his
causation expert, Dr. Paul J. Gaglio, that people dying of liver
cancer generally experience pain. Gaglio Dep. 179:18-21, ECF No.
127-6. This testimony certainly helps establish that Pfaller had
an objectively serious medical need. And this testimony might,
under different circumstances, establish by inference that the

Taslimi subjectively knew of a substantial risk that his treatment

13
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 14 of 18 PagelD# 9282

of Pfaller was insufficient to mitigate the risk that Pfaller was
in pain. See Farmer, 511 U.S. at 842 (“Whether a prison official
had the requisite knowledge of a substantial risk is a question of
fact subject to demonstration in the usual ways, including
inference from circumstantial evidence, and a factfinder may
conclude that a prison official knew of a substantial risk from
the very fact that the risk was obvious.” (citation omitted)). But
under the circumstances presented in this record, no such inference
is reasonable. The risk that Pfaller was in untreated pain was not
obvious for the reasons explained above: Pfaller was never denied
pain medication when he complained of pain, and he never complained
that the pain medication he received was insufficient.

In addition, the record reflects that, for the vast majority
of the nine days Pfaller spent in Taslimi’s care, Pfaller was
alert, oriented, and able to communicate with medical
professionals and make decisions about his treatment and care.
Joshua’s undisputed testimony is that Pfaller “understood his
diagnosis, understood what was happening.” ECF No. 105-6 at 43:25-
25. Taslimi noted a single occasion, on the afternoon of October
1, when he examined Pfaller and found him disoriented. Taslimi
Dep. 41:13-19, ECF No. 127-2. But, by the morning of October 2,
Taslimi was able to communicate effectively with Pfaller once
again. Id.; ECF No. 105-1 4 22. Thus, Pfaller’s decisions,

including his decisions on multiple occasions to refuse treatment

14
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 15 of 18 PagelD# 9283

and medication, had to be respected. See ECF No. 105-6 at 43:23-
44:1, 42:9-17.

In sum, the record reflects that Pfaller was never denied
medication when he complained of pain, never complained that the
medication he received was insufficient, and was able to make
decisions about his treatment and care. On this record, there is
no evidence from which a rational jury could conclude that Taslimi
knew of a substantial risk that Pfaller was in untreated pain.
Therefore, Taslimi is entitled to summary judgment on Count I.

II. Whether Armor violated Pfaller’s Eighth Amendment rights
through a policy or custom of denying inmates palliative care

Armor argues that it is entitled to summary judgment on Count
VIII because Plaintiff has not proven that Armor had a policy or
custom of denying inmates palliative care that led to a deprivation
of Pfaller’s constitutional rights. As discussed above, the record
does not reflect that Pfaller was deprived of his Eighth Amendment
rights while in Taslimi’s care. On that basis alone, Armor is

entitled to summary judgment. See Spell v. McDaniel, 824 F.2d 1380,

 

1388 (4th Cir. 1987) (“[T]here must be proven at least an
‘affirmative link’ between policy or custom and violation.”);

Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984)

 

(“Liability arises only where the constitutionally offensive acts
of city employees are taken in furtherance of some ‘policy or

custom.’” (quoting Monell, 436 U.S. at 694)).

15
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 16 of 18 PagelD# 9284

Even assuming Pfaller was deprived of his Eighth Amendment
rights while in Taslimi’s care, the record does not reflect that
Armor had a policy or custom of denying inmates palliative care
that caused such a deprivation. Plaintiff does not allege that
Taslimi was Armor’s final policymaker as to palliative care, that
Armor failed to properly train its employees in providing
palliative care, or that Armor had a written policy of denying
inmates palliative care.’ See Lytle, 326 F.3d at 471 (explaining
how a corporate policy or custom can arise). And, although
Plaintiff argues that Armor had an unwritten policy of denying
inmates palliative care, the evidence that Plaintiff cites to prove
the assertedly unwritten policy is primarily Taslimi’s treatment
of Pfaller. See ECF No. 127 at 23-25.

Essentially, Plaintiff argues that Taslimi’s failure to
provide Pfaller basal pain medication for the nine-day period that
Pfaller was in Taslimi’s care is evidence that Armor had an
unwritten policy of denying inmates palliative care. Even assuming
that Taslimi should have provided Pfaller basal pain medication,
“isolated incidents’ of unconstitutional conduct by subordinate

employees are not sufficient to establish a custom or practice for

 

The Complaint alleges that Armor had “a policy - formal or
informal, written or unwritten,” ECF No. 1 9 215, but Plaintiff's
response in opposition to the MOTION only alleges an unwritten
policy, see ECF No. 127 at 22, and Plaintiff cites no evidence in
the record to suggest Armor had a written policy.

16
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 17 of 18 PagelD# 9285

§ 1983 purposes.” Lytle, 326 F.3d at 473. Rather, the incidents

must be numerous, widespread, and flagrant. See id.; Owens v. Balt.

 

City State’s Atty’s Office, 767 F.3d 379, 403 (4th Cir. 2014). No
other incidents are alleged, much less established in the record.

Other than Taslimi’s treatment of Pfaller, the only evidence
of an unwritten policy to which the Plaintiff points is the fact
that three-and-a-half hours elapsed between the time Toney
prescribed a Fentanyl patch for Pfaller on October 3 and when it
was administered. See ECF No. 127 at 25. Plaintiff argues that
this delay is evidence that Armor employees do not regularly use
this type of medication. However, there is nothing in the record
to suggest that this a reasonable inference; in fact, there is
nothing at all in the record about the reason for the three-and-
a-half-hour gap between prescription and application of the
Fentanyl patch. Thus, the mere fact that there was a three-and-
half-hour gap between prescription and administration fails to
create a genuine issue of material fact as to whether Armor had a
custom or policy of denying inmates palliative care. See Beale v.
Hardy, 769 F.2d 213, 214 (4th Cir. 1985) (“The nonmoving party,
however, cannot create a genuine issue of material fact through
mere speculation or the building of one inference upon another.”).

Therefore, Armor is entitled to summary judgment on Count VIII.

1?
Case 3:19-cv-00728-REP Document 261 Filed 04/19/21 Page 18 of 18 PagelD# 9286

CONCLUSION

For the foregoing reasons, the Court’s March 25, 2021 ORDER

(ECF No. 211) granted DEFENDANTS ARMOR CORRECTIONAL HEALTH

SERVICES, INC., AND JALAL TASLIMI, M.D.’S MOTION FOR SUMMARY
JUDGMENT (ECF No. 100) as to Count I and Count VIII.

It is so ORDERED.
/s/ REP
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: April (4 , 2021

18
